Citation Nr: 1524610	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  03-20 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities based on an application submitted in May 1994.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to December 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO). By rating action dated November 1994, the RO denied the Veteran's claim of entitlement to a TDIU. 

An appeal was initiated from that determination, and the matter came before the Board in August 1998, at which time it was remanded for additional development of the record.  Based on the receipt of additional evidence, the RO, by rating decision dated August 2002, granted a total rating, effective August 15, 2000.  The Veteran filed a timely notice of disagreement with the effective date of the award. In October 2005, the Board remanded the claim to ensure due process. 

By decision dated September 2006, the Board denied the Veteran's claim for a total rating prior to August 15, 2000.  He appealed this determination to the United States Court of Appeals for Veterans Claims (Court) which, by Order dated November 2007, granted a Joint Motion for Remand. 

In May 2008, the Board again denied the claim.  In a February 1, 2010, decision, the Court set aside the Board's May 2008 determination.  In November 2010, March 2012, and May 2013, this matter was remanded for further development. 

In February 2014, the Board again denied the claim.  The Veteran appealed this determination to the Court which, by Order dated July 2014, granted a Joint Motion for Remand. 

The case is again before the Board for appellate consideration.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the claim in September 2014, so that the Veteran could undergo a VA examination for the purpose of obtaining an opinion on whether the service connected disabilities warranted a TDIU prior to August 15, 2000.  The Veteran underwent a VA examination in October 2014.

About one week after the Veteran's VA examination, he submitted a private examination report from D.P. of Palmer Vocational Consulting Services (dated October 2014).  D.P. also submitted an April 2015 addendum to his opinion.  

The Board notes that the October 2014 VA examiner was unable to review the private medical opinion or addendum and consequently, was unable to reconcile any of her findings with that of Dr. D.P. 

The Board finds that an addendum opinion is necessary to reconcile any conflicting findings.  

The Board also notes that in support of his claim, the Veteran has cited opinions from T.S. (dated August 26, 1999), J.L.P. (dated October 10, 1991), and Dr. W.H.K. (dated September 23, 1994).  The October 2014 VA examiner should also address these opinions in her addendum.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should obtain an addendum opinion from the October 2014 VA examiner.  She should review the October 2014 private opinion and April 2015 addendum from D.P. and comment on the findings expressed therein.  The examiner should also address the findings of T.S. (dated August 26, 1999), J.L.P. (dated October 10, 1991), and Dr. W.H.K. (dated September 23, 1994).    

2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




